Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 1 of 16 PageID 1637




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

  PAMELA ANN BEARD,

                          Plaintiff,

  v.                                                                   Case No: 6:19-cv-626-Orl-LRH

  COMMISSIONER OF SOCIAL
  SECURITY,

                          Defendant.


                                MEMORANDUM OF DECISION 1
          Pamela Ann Beard (“Claimant”) appeals the final decision of the Commissioner of Social

  Security (“the Commissioner”) denying her application for disability insurance benefits. Doc. No.

  1. Claimant raises two arguments challenging the Commissioner’s final decision, and, based on

  those arguments, requests that the matter be reversed for an award of benefits. Doc. No. 18, at 10,

  16, 25–26. The Commissioner asserts that the decision of the Administrative Law Judge (“ALJ”)

  is supported by substantial evidence and should be affirmed. Id. at 26–27. For the reasons stated

  herein, the Commissioner’s final decision is REVERSED and REMANDED for further

  administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

  I.      PROCEDURAL HISTORY.

          This case arises from Claimant’s application for disability insurance benefits, filed on

  October 18, 2010, and alleging a disability onset date of April 29, 2005. See R. 115–23. 2 The


          1
           The parties have consented to the exercise of jurisdiction by a United States Magistrate Judge. See
  Doc. Nos. 13, 16–17.
          2
            It appears that Claimant also filed an application for disability benefits on August 10, 2009, which
  was denied on September 18, 2009. See R. 55–57, 109–14. The record does not reflect that Claimant ever
  appealed the denial of that application.
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 2 of 16 PageID 1638




  claim was denied initially and on reconsideration, and Claimant requested a hearing before an ALJ.

  R. 62–64, 66–67, 69–71. On February 6, 2012, a hearing was held before the ALJ. R. 27–42.

  Following the hearing, the ALJ issued an unfavorable decision finding that Claimant was not

  disabled.   R. 14–20.   The Appeals Council denied Claimant’s request for review.         R. 1–7.

  Claimant appealed that decision to this Court. See Pamela Ann Beard v. Comm’r of Soc. Sec., No.

  13-cv-965-Orl-22KRS, Doc. No. 1 (M.D. Fla. June 21, 2013). On June 26, 2014, the Court

  reversed and remanded the case for further administrative proceedings. R. 743–54. On July 29,

  2014, the Appeals Council remanded the matter to the ALJ for further proceedings. R. 755–57.

         A second administrative hearing was conducted on June 14, 2016. R. 697–740, 1122–65.

  On July 28, 2016, the ALJ issued an unfavorable decision finding that Claimant was not disabled.

  R. 678–87, 1091–1100. Claimant again sought review in this Court. See Pamela Ann Beard v.

  Comm’r of Soc. Sec., No. 16-cv-1706-Orl-37KRS, Doc. No. 1 (M.D. Fla. Sept. 28, 2016). On June

  12, 2017, pursuant to an unopposed motion to remand, the Court reversed and remanded the matter

  for further administrative proceedings. See id. at Doc. Nos. 21–23; R. 1112–13. On October 30,

  2017, the Appeals Council remanded the matter to the ALJ for further proceedings. R. 1114–21.

         A third administrative hearing was held on August 23, 2018. R. 1047–87. At the hearing,

  at which Claimant was represented by an attorney, the ALJ heard testimony from both Claimant and

  a vocational expert (“VE”). Id. Following the hearing, on January 11, 2019, the ALJ issued an

  unfavorable decision finding that Claimant was not disabled. R. 1025–36. After the ALJ’s

  decision became the final decision of the Commissioner, Claimant sought review in this Court.

  Doc. No. 1. This Memorandum of Decision addresses the Commissioner’s decision to deny




                                                 -2-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 3 of 16 PageID 1639




  Claimant disability benefits following the third administrative hearing before the ALJ, and the ALJ’s

  unfavorable decision that followed.

  II.     THE ALJ’S DECISION. 3

          Pursuant to the October 30, 2017 remand from the Appeals Council, the ALJ was directed

  to:

              •   Give further consideration to the treating source opinion pursuant to the
                  provisions of 20 CFR 404.1527, and explain the weight given to such opinion
                  evidence. As appropriate, the Administrative Law Judge may request the
                  treating source provide additional evidence and/or further clarification of the
                  opinion (20 CFR 404.1520b).

              •   Give further consideration to the claimant’s maximum residual functional
                  capacity and provide appropriate rationale with specific references to
                  evidence of record in support of the assessed limitations (20 CFR 404.1545
                  and Social Security Ruling 85-16 and 96-8p).

              •   If warranted by the expanded record, obtain supplemental evidence from a
                  vocational expert to clarify the effect of the assessed limitations on the
                  claimant's occupational base (Social Security Ruling 83-14).               The
                  hypothetical questions should reflect the specific capacity/limitations
                  established by the record as a whole. The Administrative Law Judge will
                  ask the vocational expert to identify examples of appropriate jobs and to state
                  the incidence of such jobs in the national economy (20 CFR 404.1566).
                  Further, before relying on the vocational expert evidence the Administrative
                  Law Judge will identify and resolve any conflicts between the occupational
                  evidence provided by the vocational expert and information in the Dictionary
                  of Occupational Titles (DOT) and its companion publication, the Selected
                  Characteristics of Occupations (Social Security Ruling 00-4p).

              •   In compliance with the above, the Administrative Law Judge will take any
                  further action needed to complete the administrative record and issue a new
                  decision.

  R. 1118–19, 1025–26.




          3
             Upon a review of the record, I find that counsel for the parties have adequately stated the pertinent
  facts of record in the Joint Memorandum. Doc. No. 18. Accordingly, I adopt those facts included in the
  body of the Joint Memorandum by reference without restating them in entirety herein.




                                                       -3-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 4 of 16 PageID 1640




          After careful consideration of the entire record, the ALJ performed the five-step evaluation

  process as set forth in 20 C.F.R. § 404.1520(a). R. 1025–36. 4 The ALJ found that Claimant last

  met the insured status requirements of the Social Security Act on December 31, 2006. R. 1028.

  The ALJ concluded that Claimant did not engage in substantial gainful activity from the alleged

  disability onset date, April 29, 2005, through the date of last insured, December 31, 2006. Id. The

  ALJ found that Claimant suffered from the following severe impairments: migraine headaches;

  history of back pain status post motor vehicle accident; osteoarthritis; and anxiety. Id. The ALJ

  concluded that Claimant did not have an impairment or combination of impairments that met or

  equaled a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 1028–29.

          Based on a review of the record, the ALJ found, through the date of last insured, that

  Claimant had the residual functional capacity (“RFC”) to perform a reduced range of light work as

  defined in the Social Security Regulations, 5 specifically “the claimant could lift and/or carry ten

  pounds frequently, and twenty pounds occasionally, sit for six hours, and stand and/or walk for six




          4
            An individual claiming Social Security disability benefits must prove that he or she is disabled.
  Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th
  Cir. 1999)). The five steps in a disability determination include: (1) whether the claimant is performing
  substantial, gainful activity; (2) whether the claimant’s impairments are severe; (3) whether the severe
  impairments meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) whether
  the claimant can return to his or her past relevant work; and (5) based on the claimant’s age, education, and
  work experience, whether he or she could perform other work that exists in the national economy. See
  generally Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520).
          5
              The social security regulations define light work to include:

          lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
          up to 10 pounds. Even though the weight lifted may be very little, a job is in this category
          when it requires a good deal of walking or standing, or when it involves sitting most of the
          time with some pushing or pulling of arm or leg controls. To be considered capable of
          performing a full or wide range of light work, you must have the ability to do substantially
          all of these activities.

  20 C.F.R. § 404.1567(b).


                                                        -4-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 5 of 16 PageID 1641




  hours, in an eight-hour workday. The claimant is unable to work in high, exposed places. The

  claimant can perform simple routine tasks.” R. 1029.

         The ALJ concluded that Claimant was unable to perform any past relevant work. R. 1034.

  However, considering Claimant’s age, education, work experience, and RFC, the ALJ concluded

  that there were jobs existing in significant numbers in the national economy that Claimant could

  have performed, including mail sorter (170,000 jobs); cashier II (1,500,000 jobs); or sales attendant

  (1,000,000 jobs). R. 1034–35. Accordingly, the ALJ concluded that Claimant was not disabled

  from the alleged disability onset date through the date of last insured. R. 1035.

  III.   STANDARD OF REVIEW.

         Because Claimant has exhausted her administrative remedies, the Court has jurisdiction to

  review the decision of the Commissioner pursuant to 42 U.S.C. § 405(g), as adopted by reference

  in 42 U.S.C. § 1383(c)(3). The scope of the Court’s review is limited to determining whether the

  Commissioner applied the correct legal standards and whether the Commissioner’s findings of fact

  are supported by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

  Cir. 2011). The Commissioner’s findings of fact are conclusive if they are supported by substantial

  evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence

  as a reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125

  F.3d 1436, 1440 (11th Cir. 1997).

         The Court must view the evidence as a whole, taking into account evidence favorable as well

  as unfavorable to the Commissioner’s decision, when determining whether the decision is supported

  by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). The Court may

  not reweigh evidence or substitute its judgment for that of the Commissioner, and, even if the

  evidence preponderates against the Commissioner’s decision, the reviewing court must affirm if the




                                                   -5-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 6 of 16 PageID 1642




  decision is supported by substantial evidence. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

  Cir. 1983).

  IV.    ANALYSIS.

         In the Joint Memorandum, which I have reviewed, Claimant raises two assignments of error:

  (1) the VE’s testimony does not constitute substantial evidence to support the ALJ’s decision at step

  five of the sequential evaluation process; and (2) the ALJ erred in evaluating Claimant’s subjective

  complaints of pain. Doc. No. 18, at 10, 16. Accordingly, these are the only issues that I address.

         A.        Error at Step Five of the Sequential Evaluation Process.

         At step five of the sequential evaluation process, substantial evidence must show that there

  are jobs that the claimant could perform that exist in significant numbers in the national economy.

  42 U.S.C. § 423(d)(2)(A). The Commissioner bears the burden of demonstrating the existence of

  other jobs in the national economy that claimant can perform. Washington v. Comm’r of Soc. Sec.,

  906 F.3d 1353, 1359 (11th Cir. 2018) (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

  1987)). The ALJ must make this finding “not by intuition but by substantial evidence.” Allen v.

  Bowen, 816 F.2d 600, 602 (11th Cir. 1987).       However, “[t]he Commissioner ‘may rely solely on

  the VE’s testimony’ in making this decision.” Pena v. Comm’r of Soc. Sec., 489 F. App’x 401, 402

  (11th Cir. 2012) (quoting Jones v. Apfel, 190 F.3d 1224, 1230 (11th Cir. 1999)). “If the SSA makes

  this showing, ‘the burden shifts back to the claimant to prove she is unable to perform the jobs

  suggested by the [SSA].’” Washington, 906 F.3d at 1359 (alteration in original) (quoting Hale, 831

  F.2d at 1011).

         Here, Claimant correctly states that the ALJ did not ask any questions of the VE at the most

  recent administrative hearing. Doc. No. 18, at 11. Instead, the ALJ relied on the testimony of the

  VE from the administrative hearing held on June 14, 2016, at which the VE testified, in response to




                                                   -6-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 7 of 16 PageID 1643




  the ALJ’s hypothetical question, that there were 170,000 mail sorter positions, 1.5 million cashier

  II positions, and 1 million sales attendant positions in the national economy. R. 1035; see R. 736.

  During the June 14, 2016 hearing, the following exchange took place:

         [Attorney]: Okay. Now, the jobs you gave of mail sorter, cashier II, and sales
         attendant, how did you come to the numbers that you found in the national economy?

         [VE]: Actually, they’re current numbers because they’re from the Bureau of Labor
         Statistics. That’s how I have to do it by the Social Security Regulations.

         [Attorney]: Okay, so those are the current numbers?

         [VE]: Yeah.

         [Attorney]: Okay, do you have any data on what those numbers would be back in
         2005, 2006?

         [VE]: A little -- relatively the same. Not that much less.

         [Attorney]: And how do you know that?

         [VE]:    Because I’ve been doing this for 20 years.

         [Attorney]: I’m just asking.

         [VE]: Yeah.

         [Attorney]: I’m not

         [VE]:    Yeah. I’m just saying.

         [ALJ]: Yeah.

         [Attorney]: I’m just

         [VE]: Yeah, I didn’t mean it. Did – I’m sorry. I didn’t mean to

         [ALJ]: No. Yeah. Yeah.

         [Attorney]: No, that’s

         [VE]: -- sound curt.

         [ALJ]: It’s just that you've been doing it for a long time, so you remember --



                                                 -7-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 8 of 16 PageID 1644




         [VE]: Yeah.

         [ALJ]: -- those numbers?

         [VE]: I can’t remember the numbers, but

         [ALJ]: But not exact numbers --

         [VE]: Yeah.

         [ALJ]: -- but you’re saying they more or less haven’t changed a whole lot.

         [VE]: No. Well, that’s what I’m trying to say.

         [Attorney]: So, could you give me, you know, a guesstimate of how many would be
         --

         [VE]: No, I don’t want to do that. I don’t choose to do that. I don’t -- I'm not
         comfortable with doing that.

         [Attorney]: Okay. Okay. That’s all the questions I have.

  R. 738–39.

         Claimant argues that the VE’s testimony does not constitute substantial evidence to support

  the ALJ’s decision. Doc. No. 18, at 13. The Commissioner counters that the VE’s testimony that

  the job numbers “haven’t changed a whole lot,” was sufficient for the ALJ to rely on such testimony

  to conclude that a significant number of jobs exist in the national economy. Id. at 14. The

  Commissioner also argues that the VE’s testimony can constitute substantial evidence supporting

  the ALJ’s decision even absent specific data supporting the jobs identified. Id. at 15.

         On review, I agree with Claimant that the VE’s testimony does not constitute substantial

  evidence to support the ALJ’s decision regarding the number of jobs available in the national

  economy. I find Claimant’s reliance on Hensley v. Colvin, 89 F. Supp. 3d 1323 (M.D. Fla. 2015),

  persuasive on this point. In Hensley, the ALJ relied on the testimony of a VE in determining that

  the claimant was able to perform jobs existing in significant numbers in the national economy, for



                                                  -8-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 9 of 16 PageID 1645




  jobs available between 1990 and 1994. Id. at 1330. The VE based the number of jobs on a

  “guesstimate,” the VE did not “have exact numbers,” and did not based that testimony on any studies

  of jobs during the applicable years. Id. at 1330–31. The court found that although the ALJ is

  generally entitled to rely on the testimony of the VE, it was not entirely clear that the VE’s testimony

  constituted substantial evidence. Id. at 1331. “Indeed, the expert himself voiced reservations

  regarding his ability to accurately assess the number of jobs available . . . during the relevant period.”

  Id. Thus, the court declined to find that the VE’s “guesstimate” constituted substantial evidence.

  Id. (citing Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002) (“The ALJ must articulate

  specific jobs that the claimant is able to perform, and this finding must be supported by substantial

  evidence, not mere intuition or conjecture.”)).

          The same holds true in this case. Here, the VE could not “remember the numbers,” did not

  know “the exact numbers,” and would not even provide a “guesstimate” of the numbers of jobs

  available in the national economy. Yet, in the decision, the ALJ cited to the numbers provided by

  the VE to find the following jobs available in the national economy: Mail Sorter - 170,000; Cashier

  II - 1,500,000; and Sales Attendant - 1,000,000. R. 1035. Even the VE testified that these figures

  were based on “current numbers[6] . . . from the Bureau of Labor Statistics,” and did not relate to the

  period at issue: April 29, 2005, through December 31, 2006. I decline to find, therefore, that the

  ALJ’s determination at step 5 of the sequential evaluation process is based on substantial evidence,

  see Hensley, 89 F. Supp. 3d at 1331, and “not mere intuition or conjecture.” Wilson, 284 F.3d at

  1227.

          Accordingly, Claimant’s first assignment of error is well taken.




          6
              This administrative hearing occurred on June 14, 2016. R. 736.


                                                      -9-
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 10 of 16 PageID 1646




         B.      Claimant’s Subject Complaints of Pain.

         A claimant may establish disability through his or her own testimony of pain or other

  subjective symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). A claimant

  seeking to establish disability through his or her own testimony must show:

         (1) evidence of an underlying medical condition; and (2) either (a) objective medical
         evidence confirming the severity of the alleged pain; or (b) that the objectively
         determined medical condition can reasonably be expected to give rise to the claimed
         pain.

  Wilson, 284 F.3d at 1225. “If the ALJ decides not to credit a claimant’s testimony as to her pain,

  he must articulate explicit and adequate reasons for doing so.” Foote, 67 F.3d at 1561–62. The

  Court will not disturb a clearly articulated credibility finding that is supported by substantial

  evidence. Id. at 1562.

         If the ALJ determines that the claimant has a medically determinable impairment that could

  reasonably produce the claimant’s alleged pain or other symptoms, the ALJ must then evaluate the

  extent to which the intensity and persistence of those symptoms limit the claimant’s ability to work.

  20 C.F.R. § 404.1529(c)(1). In doing so, the ALJ considers a variety of evidence, including, but

  not limited to, the claimant’s history, the medical signs and laboratory findings, the claimant’s

  statements, medical source opinions, and other evidence of how the pain affects the claimant’s daily

  activities and ability to work.       Id. § 404.1529(c)(1)–(3).      Factors relevant to the ALJ’s

  consideration regarding a claimant’s allegations of pain include:         (1) daily activities; (2) the

  location, duration, frequency, and intensity of pain and other symptoms; (3) precipitating and

  aggravating factors; (4) the type, dosage, effectiveness, and side effects of medication; (5) treatment,

  other than medication, the claimant receives for pain; (6) measures used for pain relief; and (7) other

  factors pertaining to functional limitations and restrictions to pain.   Id. § 404.1529(c)(3)(i)–(vii).




                                                   - 10 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 11 of 16 PageID 1647




         Claimant testified regarding her subjective complaints of pain at all three administrative

  hearings. See R. 27–42, 697–740, 1047–87. In the decision, the ALJ first outlined Claimant’s

  testimony from the hearings, and then stated as follows:

         After careful consideration of the evidence, the undersigned finds that the claimant’s
         medically determinable impairments could reasonably be expected to cause the
         alleged symptoms; however, the claimant’s statements concerning the intensity,
         persistence a limiting effects of these symptoms are not entirely consistent with the
         medical evidence and other evidence in the record for the reasons explained in this
         decision.

  R. 1030–31. The ALJ then noted that the medical evidence must support that Claimant was

  disabled between April 29, 2005 and December 31, 2006. R. 1031. The ALJ found that the

  “totality of the evidence . . . failed to establish that the claimant’s severe impairments prevented her

  from engaging in substantial gainful activity.”     Id. The ALJ found that there was little evidence

  available for the years 2005, 2006, and 2007. Id. The ALJ then reviewed the medical records

  from that time period, as well as the testimony of a medical expert, Murray Gillman, M.D., from a

  prior hearing; the records of treating physician Jay Kundumadthil, M.D., the opinions of the state

  agency psychological consultants, the opinions of the state agency medical consultant, and a third

  party function report provided by Claimant’s husband. R. 1031–32.

         On review of the decision, I find that the ALJ’s consideration of Claimant’s credibility and

  subjective complaints of pain was insufficient. As an initial matter, the ALJ’s statement that

  Claimant’s statements were not “entirely consistent with the medical evidence and other evidence

  in the record” was “boilerplate language commonly found in Social Security decisions.” Pate v.

  Comm’r of Soc. Sec., No. 6:14-cv-1493-Orl-GJK, 2016 WL 455443, at *4 (M.D. Fla. Feb. 5, 2016).

  Moreover, the ALJ found that Claimant’s statements regarding her functional limitations were not

  entirely consistent with the record “for the reasons explained in this decision,” R. 1030–31. “In the

  absence of a cogent discussion of the credibility determination,” an ALJ’s conclusory statement “is



                                                    - 11 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 12 of 16 PageID 1648




  too general to permit meaningful judicial review.” McKinney v. Astrue, No. 8:08-cv-2318-T-TGW,

  2010 WL 149826, at *3 (M.D. Fla. Jan. 15, 2010) (citing Marbury v. Sullivan, 957 F.2d 837, 840

  n.2 (11th Cir. 1992); Walker v. Bowen, 826 F.2d 996, 1004 (11th Cir. 1987); Ryan v. Heckler, 762

  F.2d 939, 942 (11th Cir. 1985)); see also Bailey v. Comm’r of Soc. Sec., No. 6:16-cv-1429-Orl-

  41GJK, 2017 WL 3638457, at *3 (M.D. Fla. July 10, 2017), report and recommendation adopted,

  2017 WL 3621992 (M.D. Fla. Aug. 23, 2017) (citations omitted) (“[T]he ALJ stated that Claimant’s

  statements were not entirely credible ‘for the reasons explained in this decision[,]’ but did not point

  out how Claimant’s statements were inconsistent with the evidence before her.               Thus, the

  undersigned is unable to conduct a meaningful review of the ALJ’s decision, and it must be

  reversed.”).

         To the extent that the ALJ included a discussion of the medical records and Claimant’s

  testimony in the decision, it is unclear what specific evidence the ALJ relied upon to find Claimant’s

  statements not entirely credible; instead the ALJ appears to point generally to the record in support

  of her credibility determination. See Pate, 2016 WL 455443, at *4; McCauley v. Comm’r of Soc.

  Sec., No. 2:16-cv-584-FtM-MRM, 2017 WL 4297239, at *9 (M.D. Fla. Sept. 28, 2017) (citations

  omitted) (“While a summarization of the evidence likely provides facts in support of reasons to

  discount Plaintiff’s credibility, the ALJ did not articulate his reasons. . . . Thus, the Court cannot

  find that the ALJ articulated explicit and adequate reasons for discounting Plaintiff’s credibility.”).

  “The lack of any specificity runs contrary to the standards set forth by the Commissioner and the

  Eleventh Circuit, which standards require the ALJ to articulate specific reasons in support of his or

  her credibility determination.” Cline v. Comm’r of Soc. Sec., No. 6:17-cv-1373-Orl-22DCI, 2018

  WL 1800861, at *3 (M.D. Fla. Mar. 29, 2018), report and recommendation adopted, 2018 WL

  1791533 (M.D. Fla. Apr. 16, 2018).




                                                  - 12 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 13 of 16 PageID 1649




           Accordingly, because there is not a sufficient basis for the Court to conduct a meaningful

  review of the ALJ’s determination regarding the credibility of Claimant’s subjective complaints of

  pain, I find that the decision must be reversed. See Bailey, 2017 WL 3638457, at *3; see also

  Lawson v. Astrue, No. 8:07-cv-243-T-TGW, 2008 WL 681097, at *3 (M.D. Fla. Mar. 7, 2008)

  (“There is no explanation why the plaintiff’s statements are not entirely credible. The failure to

  provide such an explanation warrants reversal.”).

           C.     Remedy.

           Claimant argues that because her case is on appeal for the third time, and she “still has not

  received a fair administrative hearing or decision based on the correct legal standards,” she has

  suffered an injustice and reversal for an award of benefits is warranted. Doc. No. 18, at 25–26.

  Alternatively, Claimant asks that the Court impose a “reasonable time limit” for the Commissioner

  to conduct further administrative proceedings. Id. at 26.

           The Commissioner maintains that the decision was supported by substantial evidence and

  should be affirmed. Id. The Commissioner further argues that “generally remand and not reversal

  is appropriate when the Court finds substantial evidence does not support the ALJ’s decision.” Id.

  at 27.

           The Court may remand a social security disability case for an award of benefits where the

  claimant has suffered an injustice. See Walden v. Schweiker, 672 F.2d 835, 840 (11th Cir. 1982). 7

  While there is no clear definition of when an injustice occurs, courts in this District have remanded

  cases for an award of benefits for various reasons: “repeated remands, a failure to follow remand

  instructions, the Commissioner’s inability to carry its burden of proof, the existence of extraordinary


           7
            A case may also be remanded for an award of benefits where the Commissioner has already
  considered the essential evidence and it establishes disability beyond a doubt. See Davis v. Shalala, 985
  F.2d 528, 534 (11th Cir. 1993). Claimant has not raised that argument here, so the Court will not consider
  it.


                                                    - 13 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 14 of 16 PageID 1650




  delay, or a combination of these factors.” Green v. Comm’r of Soc. Sec., No. 6:18-cv-1095-Orl-

  41GJK, 2019 WL 2210689, at *2 (M.D. Fla. Feb. 20, 2019) (citing Goodrich v. Comm’r of Soc.

  Sec., No. 6:10-cv-1818-Orl-28DAB, 2012 WL 750291, at *13 (M.D. Fla. Feb. 7, 2012); Moran v.

  Comm’r of Soc. Sec., No. 6:15-cv-1065-Orl-37TBS, Doc. No. 22 (M.D. Fla. Feb. 22, 2016)).

         There is no dispute that this matter has been pending for a long time (through no fault of

  Claimant’s) and that Claimant has endured two remands from this Court. While these facts

  certainly give the Court pause, the Court is not persuaded that these facts, in and of themselves,

  establish that an injustice has occurred. See Talley v. Colvin, Case No. 3:15-cv-423-J-34MCR,

  2016 WL 4267803, at *1, 5 (M.D. Fla. July 13, 2016) (remanding case but declining to award

  benefits even though the case was more than eleven years old and was remanded twice by the

  Appeals Council), report and recommendation adopted, 2016 WL 4247739 (M.D. Fla. Aug. 11,

  2016); Jusick v. Comm’r of Soc. Sec., Case No. 6:10-cv-126-Orl-GJK, 2011 WL 1059106, at *12

  (M.D. Fla. Mar. 21, 2011) (remanding case but declining to award benefits even though the case

  had been pending for more than ten years and was remanded once by the Court and once by the

  Appeals Council). Moreover, the Court notes that this is not a situation where the ALJ continues

  to make the same errors in contravention of the Appeals Council or Court’s orders. Cf. Kelly v.

  Acting Comm’r of Soc. Sec. Admin., Case No. 6:16-cv-1149-Orl-40MCR, 2017 WL 9362907, at *3-

  4 (M.D. Fla. May 4, 2017) (finding an injustice and recommending a remand for benefits where the

  case was pending for almost nine years, had been remanded by the court twice, and the ALJ

  disregarded the Court’s and Appeals Council’s remand orders). Therefore, I do not find that the

  record establishes that Claimant has suffered an injustice at this point in time and, as a result, will

  remand the case for further proceedings consistent with this Order. That said, the facts of this case

  are coming dangerously close to resulting in an injustice.




                                                  - 14 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 15 of 16 PageID 1651




         Finally, as to Claimant’s request that the Court impose a reasonable time limit for the

  Commissioner to conduct an administrative hearing, the Court finds the request well taken. See

  Millicent Bond v. Comm’r of Soc. Sec., No. 6:13-cv-175-Orl-36DAB, 2014 WL 12618197, at *3

  (M.D. Fla. Jan. 27, 2014) (distinguishing Nowells v. Heckler, 749 F.2d 1570 (11th Cir. 1985) and

  finding it permissible for the court to order the ALJ to conduct a hearing on remand within 120

  days); Wheelock v. Comm’r of Soc. Sec., No. 6:16-cv-860-Orl-37KRS, 2017 WL 3251567, at *1

  (M.D. Fla. July 31, 2017) (ordering the ALJ to complete remand proceedings within 120 days of the

  remand order) .

         For these reasons, the Court will reverse and remand this matter for further proceedings

  pursuant to sentence four of 42 U.S.C. § 405(g), and require that the ALJ complete the remand

  proceedings within 120 days of the date of this Order. See Bond, 2014 WL 12618197, at *3;

  Wheelock, 2017 WL 3251567, at *1.

  V.     CONCLUSION.

         Based on the foregoing, it is ORDERED that:

         1.     The final decision of the Commissioner is REVERSED and REMANDED for

                further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         2.     The Clerk of Court is DIRECTED to enter judgment in favor of Claimant and

                against the Commissioner and CLOSE the case.

         DONE and ORDERED in Orlando, Florida on July 14, 2020.




  Copies furnished to:


                                                - 15 -
Case 6:19-cv-00626-LRH Document 19 Filed 07/14/20 Page 16 of 16 PageID 1652




  Counsel of Record




                                       - 16 -
